Citation Nr: 1707113	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a shell fragment wound (SFW) of the right leg, involving muscle group XII, prior to April 29, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in May 2011, he withdrew his hearing request. 

In January 2012, May 2014, February 2015 and March 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a July 2016 rating decision, the RO increased the disability rating for the SFW of the right leg, involving muscle group XII, from 20 percent to 30 percent, effective April 29, 2015.  

Additionally, in the July 2016 rating decision, the RO granted service connection for SFW of the right leg, involving muscle group XVI, service connection for a right hip strain with limited adduction and service connection for a right hip strain with limited flexion.  The Veteran has not appealed the assigned ratings, so the Board will not address those disabilities in the context of this appeal.


FINDINGS OF FACT

1.  Prior to April 29, 2015, the Veteran's service-connected SFW of the right leg has been manifested by impairment that most nearly approximates severe impairment in muscle groups XI and XII.

2.  Since April 29, 2015, the Veteran's service-connected SFW of the right leg has been manifested by impairment that most nearly approximates severe impairment in muscle group XII.
CONCLUSIONS OF LAW

1.  Prior to April 29, 2015, the criteria for a 30 percent rating for service-connected SFW of the right leg, involving muscle group XII, have been met.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5311, 5312 (2016).

2.  Since April 29, 2015, the criteria for a 30 percent rating for service-connected SFW of the right leg, involving muscle group XII, have not been met.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5311, 5312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard August 2007 and August 2008 letters satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations in September 2007, April 2012, August 2014 and April 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

As noted above, in its July 2016 rating decision, the RO increased the Veteran's assigned rating from 20 percent to 30 percent, effective April 29, 2015.  In addition, the RO changed the diagnostic code used to rate the SFW of the right leg disability from Diagnostic Code 5311 for muscle group XI to Diagnostic Code 5312 for muscle group XII, but retained the 20 percent assigned rating prior to April 29, 2015, under the new code. 

Diagnostic Code 5311 provides ratings for injury to Muscle Group XI.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus. 

Diagnostic Code 5312 provides ratings for injury to Muscle Group XII.  The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch.  The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016).  Under 38 C.F.R. § 4.56(d) (2016), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 

Under Diagnostic Codes 5311 and 5312, moderately severe disability of Muscle Groups XI or XII warrants a 20 percent rating.  38 C.F.R. § 4.73.  "Moderately severe" disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  There are also tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2016).

Under Diagnostic Codes 5311 and 5312, severe disability of Muscle Groups XI or XII warrants a 30 percent rating.  38 C.F.R. § 4.73.  "Severe" disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is also a history of complaints characteristic of severe disability of muscle reflected in the service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  There is record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Facts

The Veteran was afforded a VA muscle examination in September 2007.  He reported that his leg was sensitive to friction from his bed sheets, for example, and tender to the touch.  It was noted that the Veteran used a cane for ambulation.  Upon examination, the Veteran's Group XI muscles in his right foot and leg were injured.  The popliteus, gastrocnemius and soleneus muscles were noted.  Muscle strength was a 2 and there was no tissue loss.  The Veteran was found to have decreased propulsion.  No residuals of nerve, tendon or bone damage were found.  A scar was noted on the right lower leg. 

The Veteran was afforded a VA knee and lower leg examination in April 2012.  He complained of constant pain affecting the side of his right leg.  He was unable to walk more than a half a block or stand for more than 20 to 25 minutes.  Flare-ups were not reported.  Upon examination, the Veteran's flexion was to 100 degrees.  It was noted that the Veteran had less movement than normal and pain on movement.  Interference with sitting, standing and weight-bearing were also noted.  The Veteran used a cane regularly.  

The Veteran was afforded a VA muscle examination in August 2014.  It was noted that he had a penetrating muscle injury.  Upon examination, it was found that muscle group XI on the right side was affected.  The Veteran's muscle strength for his ankle plantar flexion was normal.  His muscle strength for his ankle dorsiflexion was normal.  It was noted that the Veteran used an assistive device, a cane, constantly.  The Veteran also had a scar on his right leg. 

The Veteran was afforded a VA muscle examination in April 2015.  He reported pain in his lower leg, hip, knee and thigh.  Upon examination, it was found that muscle group XII on the right side was affected.  The Veteran's muscle strength for his ankle plantar flexion was normal.  His muscle strength for his ankle dorsiflexion was normal.  X-ray results showed shell fragment and/or shrapnel in muscle group XII and muscle group XVI (related to the hip).


Analysis

The Veteran's SFW of the right leg disability is evaluated as 20 percent disabling prior to April 29, 2015, and 30 percent thereafter.  Following a review of the medical and lay evidence, the Board concludes that for the entire period on appeal, the Veteran's SFW of the right leg is most closely approximated by the criteria for a 30 percent disability rating.  The Veteran reports constant pain and use of a cane to ambulate.  The evidence of record, to include the VA examination reports, reflects that muscle groups XI and XII were injured.  The symptoms throughout the entire appeal support a finding of severe disability of the muscles.  In addition, the cardinal signs and symptoms of muscle disability are present.  Since these muscle groups XI and XII are in the same anatomical region, only one 30 percent rating is authorized.  See 38 C.F.R. § 4.55(e).

With respect to the 30 percent rating assigned, the Board notes that this rating is the maximum schedular rating authorized for injury of either of the muscle groups.  The Board has considered whether there is any other schedular basis for granting a rating higher than 30 percent but has found none. 

As noted above, service connection is in effect for SFW of the right leg, involving muscle group XVI, service connection for a right hip strain with limited adduction and service connection for a right hip strain with limited flexion.  In addition, a separate rating of 10 percent is already assigned for scars of the right leg.  The Veteran has not appealed the assigned ratings.  Moreover, there is no indication on the current record that the Veteran's scars and muscle injury of the right leg involve additional impairment warranting evaluation under different or separate diagnostic code(s) that would provide the Veteran a disability rating in excess of 30 percent for the disability on appeal.  

As such, a disability rating of 30 percent for the entire period on appeal is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a disability rating in excess of 30 percent.  38 U.S.CA. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Other Considerations

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and his symptoms.  The evidence shows that the Veteran's service-connected SFW of the right leg condition results in pain, pain with standing or walking and is tender to the touch.  It is also noted that the Veterans uses an assistive device, a cane, for ambulation.  This disability is currently evaluated at the maximum rating provided for under Diagnostic Code 5312, and the symptoms associated with the Veteran's SFW of the right leg are not shown to cause any impairment that is not already contemplated by the rating criteria.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At the September 2007 VA examination, it was noted that the Veteran was retired.  His condition affected his ability to do chores, shopping, recreational and travel activities and bathing.  At the April 2012, August 2014 and the April 2015 VA examinations it was noted that the Veteran's condition did not impact his ability to work.  He has not contended and there is no evidence of record showing that that his SFW of the right leg condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.




ORDER

Entitlement to a disability rating of 30 percent for SFW of the right leg, involving muscle group XII prior to April 29, 2015, is granted, subject to the criteria applicable to the payment of monetary benefits

Entitlement to a disability rating in excess of 30 percent for SFW of the right leg, involving muscle group XII since April 29, 2015, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


